  Case 15-14549-elf       Doc 54-2 Filed 11/29/18 Entered 11/29/18 16:25:58                Desc
                                 Service List Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                               :
Anita V. Tennant                                     :
                              Debtor                 :     Chapter 13
                                                     :
Anita V. Tennant                                     :     Bankruptcy No. 15-14549 ELF
                              Movant                 :
          v.                                         :
                                                     :
U.S. Bank, National Association, as Trustee for      :
Asset Backed Securities Corporation Home Equity      :
Trust, Series 2005-He2, Asset Backed Pass-           :
Through Certificates, Series 2005-He2                :
                               Respondent            :
                                                     :

                                CERTIFICATE OF SERVICE

       I certify under penalty of perjury that on November 29, 2018 I caused to be served the
Response to Motion To Reconsider Order Modifying Automatic Stay on the parties at the
addresses shown below or on the attached list.

The types of service made on the parties were: Electronic Notification and First Class Mail.

Service by Electronic Notification
Brad J. Sadek, Esquire
1315 Walnut Street, Suite 502
Philadelphia, PA 19107

William C Miller, Esquire (Trustee)
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee
Office of the U.S. Trustee
833 Chestnut Street
Suite 500
Philadelphia, PA 19107

Service by First Class Mail

Anita V. Tennant
2140 Fanshawe Street
Philadelphia, PA 19149
                                                   /s/ Jerome Blank, Esquire
                                                   Jerome Blank, Esq., Id. No.49736
                                                   Phelan Hallinan Diamond & Jones, LLP
Case 15-14549-elf   Doc 54-2 Filed 11/29/18 Entered 11/29/18 16:25:58     Desc
                           Service List Page 2 of 2


                                       1617 JFK Boulevard, Suite 1400
                                       One Penn Center Plaza
                                       Philadelphia, PA 19103
                                       Phone Number: 215-563-7000 Ext 31625
                                       Fax Number: 215-568-7616
                                       Email: jerome.blank@phelanhallinan.com
